Citation Nr: 1214563	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  03-19 644	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee subluxation or lateral instability, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease, evaluated as 30 percent disabling.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran had active military service from July 1980 to June 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2002 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the January 2002 rating decision, the RO denied the Veteran a rating greater than 10 percent for his service-connected left knee disability.  The Veteran appealed that denial to the Board and in a June 2005 decision, the Board denied a rating greater than 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, but granted a separate 10 percent evaluation for arthritis with limitation of left knee motion, which the RO evaluated under 38 C.F.R. § 4.71a, DC 5260-5010.  The Veteran appealed the Board's June 2005 denial of a rating higher than 10 percent under DC 5257 to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 decision, the Court vacated the June 2005 Board decision and remanded the matter for further action.  

On remand from the Court, the Board, in a January 2009 action, remanded the issue for further development, to specifically include scheduling the Veteran for a VA medical examination in connection with his claim and obtaining an opinion as the whether certain existing evidence reflected slight, moderate, or severe lateral instability of the Veteran's left knee.  Unfortunately, the matter must again be remanded as the VA medical opinion obtained is not fully compliant with the terms of the Board's January 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

(The decision below addresses the issues of entitlement to an increased rating for service-connected gastroesophageal reflux disease and whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  The issues of entitlement service connection for tinnitus and to an increased rating for service-connected left knee subluxation or lateral instability are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran's service-connected gastroesophageal reflux disease has been manifested by pain, heartburn, nausea, and occasional vomiting, which result in no more than a considerable impairment of health.  Hematemesis, melena, anemia, and significant weight loss, or other symptoms productive of severe impairment of health, have not been shown.

2.  By a November 2005 decision, the RO denied service connection for tinnitus; the Veteran did not appeal that denial.  

3.  Evidence received since the RO's November 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7346 (2011).

2.  The November 2005 RO denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  New and material evidence has been submitted to reopen a claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

The RO received the Veteran's increased rating claim in May 2007.  In May 2008, the RO sent to him a letter advising him of the need to submit evidence showing that his service-connected gastroesophageal reflux disease had increased in severity.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  

The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates and stated that in determining the appropriate disability rating, the RO would consider that impact of the disability and its symptoms on employment.  The RO informed the Veteran that he should submit evidence regarding how his disability affected his ability to work.  The letter further stated that the Veteran could submit statements from individuals who were able to describe their observations of the Veteran's disability and the way in which it had worsened, as well as his own lay statements in support of his claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the May 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private medical records, VA examination reports, as well as statements from the Veteran.  The Veteran opted not to have a hearing in this case.

Regarding the duty to assist, the Veteran was afforded VA examinations in June 2008, May 2010, and January 2012.  The VA examiners considered the Veteran's reported symptoms, conducted the appropriate testing, and made all findings necessary to apply the rating criteria.  Thus, the Board is satisfied that the examination reports contain sufficient evidence by which to evaluate the Veteran's reflux disease in the context of the rating criteria and throughout the claims period.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with the rating claim addressed below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Analysis

A.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected gastrointestinal reflux disease has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2010).  Under that DC, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity; a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2011).
A review of the evidence shows that in May 2007, the Veteran's wife submitted a statement wherein she indicated that the Veteran had "extremely bad fits of coughing/gagging . . . so severe it causes him to throw up."  His VA treatment records note that he has been prescribed various medications to alleviate his gastrointestinal symptoms.  A December 2007 treatment entry indicated that the Veteran was advised to elevate the head of the bed and decrease his intake of coffee, tea, and chocolate to minimize any reflux symptoms.

The Veteran was afforded a VA examination in June 2008.  The Veteran reported daily bouts of nausea and vomiting several times a week, brought on by the eating of certain foods.  He also indicated daily heartburn.  A history of esophageal neoplasm, dysphagia, regurgitation, esophageal dilation, hematemesis, and melena were not noted.  Signs of anemia were not present.  At that time, the Veteran's weight was recorded to be 202 pounds.  The examiner found no signs of significant weight loss or malnutrition. 

The examiner indicated that the Veteran was employed full time as an employee of the United States Postal Service.  It was noted that he had missed a few days of work in the last 12 months due to doctors appointments related to his gastroesophageal reflux disease.  As to the effects of the Veteran's reflux disease on his activities of daily living, the examiner noted that it prevented the Veteran from exercising or participating in recreation or sports, had severe effects on feeding, moderate effects on his ability to complete chores, go shopping, and travel, and no effect on bathing, dressing, toileting, or grooming.  The examiner also indicated significant occupational effects due to increased absenteeism.

During a May 2010 VA examination, the Veteran reported some mild difficulty with swallowing solid foods, a moderate burning sensation two to three times a week, moderate abdominal pain two to three times a week, mild daily pain deep in the breastbone, and moderate occasional left arm pain.  He denied vomiting blood and passing dark, bloody stools.  He indicated daily reflux and regurgitation upon eating spicy foods.  He also reported daily nausea brought on by certain foods.  The examiner found no evidence of weight loss, weight gain, or anemia.  He reported the Veteran's gastroesophageal reflux disease to have a mild effect on his usual occupation and daily activities and found there to be no functional limitation with respect to physical and sedentary activities.  

The Veteran was afforded another VA examination in January 2012, during which he reported progressively worsening symptoms over the past few years, to include daily heartburn and nighttime awakening one to two times a week due to reflux.  The Veteran indicated mild nausea.  Vomiting was noted to occur twice a year.  Anemia, weight loss, hematemesis, and melena were not noted.  Esophageal stricture, spasm, or an acquired diverticulum of the esophagus was not found.  The examiner indicated that the Veteran's reflux disease had no impact on his ability to work.  

Based on the evidence of record, the Board finds that a rating greater than the currently assigned 30 percent is not warranted at any point during the claims period.  While there is evidence of pain and occasional vomiting, the evidence of record fails to demonstrate material weight loss, hematemesis, melena, or anemia.  Overall, the Board finds that the Veteran's gastroesophageal reflux disease has not been manifested by symptoms that demonstrate severe impairment of health.  

Indeed, during the May 2010 VA examination, the Veteran himself reported only mild or moderate symptoms and the VA examiner found that the Veteran's reflux disease had only a mild effect on his usual occupation and daily activities.  While the June 2008 VA examiner indicated that that the Veteran's symptoms prevented him from exercising or participating in recreation or sports and had severe effects on feeding, many of the symptoms suggestive of a 60 percent rating were not noted, to include hematemesis, melena, anemia, and significant weight loss.  Moreover, although the June 2008 indicated significant effects on the Veteran's usual occupation, it was noted only that the Veteran had a missed a few days of work for medical appointments.  The Board does not find this to be evidence of significant occupational impact, as it was not suggested that the Veteran was in any way unable to perform his job duties on account of his gastrointestinal symptoms. 

Further, at the time of a July 2005 VA examination, the Veteran's weight was recorded to be 216 pounds.  In June 2008, it was 202 pounds.  VA treatment records show that the Veteran's weight was recorded to be 223 pounds in January 2009 and 230 pounds in October 2010.  Thus, while the Veteran's weight has fluctuated during the pendency of his claim, it cannot be said that he has experienced material weight loss.  Notably, none of the examiners indicated evidence of material weight loss or malnutrition.  

While the Veteran reported an increase in the severity of his symptoms during the most recent January 2012 VA examination, the evidence of record shows that the frequency, duration, and nature of the Veteran's symptoms has been relatively consistent since filing his claim for an increased evaluation.  His most oft complained-of symptoms (nausea and vomiting) appear to be triggered by the eating of certain foods.  However, the Veteran has been cautioned to avoid certain food triggers.  

Overall, the Board finds that the Veteran's gastrointestinal symptoms are not so severe that they rise to the level of severe impairment of health.  Further, given the absence of symptoms of hematemesis, melena, anemia, and significant weight loss, the Board finds that the Veteran's disability does not more nearly approximate the criteria for a 60 percent rating.  Accordingly, the Board finds that a rating in excess of 30 percent for gastroesophageal reflux disease is not supported by the medical and lay evidence of record. 

In finding that a higher rating is not warranted for the Veteran's service-connected reflux disease during the pendency of this claim, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are precisely described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected contact gastroesophageal reflux disease] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

B.  Petition to Reopen

The Veteran originally filed a claim of service connection for tinnitus in March 2005, which was denied by the RO in November 2005.  The Veteran did not file a notice of disagreement as to that decision and the November 2005 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

As a result of the finality of the November 2005 RO decision, a claim of service connection for tinnitus may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the relevant evidence of record at the time of November 2005 RO decision included:  the Veteran's STRs; VA outpatient treatment records; the report of a July 2005 VA examination showing a diagnosis of tinnitus; and an October 2005 opinion report containing the examiner's opinion that it was less likely than not that the Veteran's current tinnitus was related to acoustic trauma in service.  

In its November 2005 decision, the RO denied service connection for tinnitus because the evidence of record failed to show that the Veteran's tinnitus was incurred in or caused by service.  

Relevant evidence received since the November 2005 RO decision consists of VA outpatient treatment records and lay statements in support of the Veteran's claim.  Notably, in October 2007, the Veteran submitted a letter wherein he stated that doctors had informed him that his tinnitus could be related to acoustic trauma from gunfire in service.

The Veteran's statement that doctors had informed him that his tinnitus may be related to acoustic trauma sustained in service is new evidence, as it was not previously of record when the prior decision was made.  That is, the previous evidence contained only a negative nexus opinion.  Further, it is material because it is supporting evidence of a nexus between the claimed current disabilities and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . the layperson is reporting a contemporaneous medical diagnosis . . .'") (quoting Jandreau v. Nicholson, 492 F .3d 1372, 1377 (Fed.Cir.2007)).  As a result, the Board finds that the Veteran's October 2007 statement, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for tinnitus is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an evaluation for service-connected gastroesophageal reflux disease in excess of 30 percent is denied.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; to that limited extent, the appeal is granted.


REMAND

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.  Moreover, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.

As to the Veteran's claim of service connection for tinnitus, the Board notes that the claims folder contains a July 2005 VA examination report and an October 2005 opinion report.  The VA audiologist recorded the Veteran's assertions regarding the in-service onset of tinnitus and exposure to noise from small arms weapons training, Bradley fighting vehicles, and other scout/personnel carriers.  The audiologist stated, however, the he could not opine as to the etiology of the Veteran's tinnitus because the claims folder was not presented for review prior to the examination.

In an October 2005 opinion report, the VA audiologist indicated that the claims folder had been sent for review, but that it was noted to be only one volume of a two volume set.  The audiologist stated that the volume received contained copies of the Veteran's STRs, but given the absence of any periodic physical examinations and certain Army Hearing Conservation Programs records, it appeared that the records provided for review were incomplete.  Although the audiologist offered a negative nexus opinion based upon the review of the records before him at that time, he expressed concern over the fact that the Veteran's complete STRs were not available for review.  

Failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate.  See Nieves- Rodriguez, 22 Vet. App. 295, 301 (2008); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  Here, however, given the VA audiologist's statement that "[i]t may be possible to establish the veteran's claim if additional records are made available for review," the Board finds that the VA audiologist's inability to review the entire claims folder, to specifically include all of the Veteran's STRs of record, makes his opinion inadequate for rating purposes.  See Stefl, supra. Accordingly, the Board finds that the Veteran's reopened claim of service connection for tinnitus must be remanded in order to obtain a VA audiology examination that determines whether it is at least as likely as not that the Veteran suffers from tinnitus related to service.

The Board also notes that in the July 2005 VA examination report, the audiologist suggested the most likely etiology of the Veteran's tinnitus to be one of his current medications, as "[a]t least one current medication [listed] hearing loss and tinnitus as adverse reactions."  The VA audiologist did not state which of the Veteran's prescribed medications could cause tinnitus.

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).  In the instant case, the Veteran is service connected for bipolar disorder, gastroesophageal reflux disease, degenerative changes of the lumbar spine, left knee disability, residuals of a left ring finger laceration, and chronic sinusitis.  Given the VA audiologist's suggestions that one of the Veteran's medications could be the cause of his tinnitus, as part of the examination to be conducted on remand, the examiner should include a nexus opinion as to whether it is at least as likely as not that one of the Veteran's service-connected disabilities, to include any medication taken for the treatment thereof, has caused or made chronically worse the Veteran's tinnitus.

With regard to the issue of entitlement to a rating greater than 10 percent for the Veteran's service-connected left knee subluxation or lateral instability, in January 2009, the Board remanded that matter for the Veteran to be provided a VA examination.  The Board instructed that the VA examiner was to discuss the findings noted in Dr. C.'s April 2001 and April 2002 private orthopedic examination reports regarding laxity of the anterior cruciate ligament and provide an opinion on whether the findings reflected slight, moderate, or severe instability of the Veteran's left knee.  

Specifically, in an April 2001 orthopedic examination report, Dr. C. stated that the Veteran had some anterior cruciate ligament laxity, moderate chondromalacia patella, and a drawer sign which was over a centimeter greater on the left than on the right.  The instability was described as anterior/posterior.  In April 2002, Dr. C. reexamined the Veteran and again stated that his examination showed evidence of laxity of the anterior cruciate ligament.  Specifically, he stated that the left knee showed "satisfactory mediolateral instability," but when one did the drawer sign in external rotation, he definitely had an increase of at least 1/2 centimeter or more of the left side as compared to the right.

The Veteran was afforded a VA examination in July 2009.  The examiner did not, however, discuss Dr. C.'s findings and the examination report was returned for an addendum.  In September 2009, the VA examiner reviewed Dr. C.'s April 2001 findings and opined that the language used suggested a mild disability.  The examiner did not specifically discuss the drawer sign findings or address Dr. C.'s April 2002 examination report.  Therefore, a remand is again required to ensure compliance with the terms of the July 2009 remand.  Stegall, supra.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his reopened claim of service connection for tinnitus on both a direct and a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have seen him for his tinnitus since service, to specifically include the physicians who informed him that his tinnitus may be related to his in-service noise exposure.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  After the development in paragraphs one and two above has been completed, schedule the Veteran for a VA examination in connection with his claim of service connection for tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed tinnitus is at least as likely as not directly related to his period of military service.  An opinion should also be provided as to whether it is at least as likely as not that one of the Veteran's service-connected disabilities has caused or made chronically worse the Veteran's tinnitus.  (The Veteran is service connected for bipolar disorder, gastrointestinal reflux disease, degenerative changes of the lumbar spine, residuals of a left knee injury, arthritis of the left knee, residuals of a left ring finger laceration, and chronic sinusitis.)  Specific consideration should be given to the medication prescribed to treat the Veteran's service-connected disabilities and the examiner should opine as to whether that medication has caused or made worse the tinnitus.  All opinions should be set forth in detail and explained in the context of the record.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ should arrange for the Veteran's claims folder to be reviewed by either the VA examiner who provided the July 2009 examination and September 2009 addendum or the physician who reviewed the findings of that examiner and signed the reports.  If neither of those clinicians is available, the Veteran's claims folder should be reviewed by another VA clinician with the appropriate expertise to render the opinions requested below.

Upon review of the record, to specifically include the private medical evidence from Dr. C., dated in April 2001 and April 2002, the VA reviewer should, to the extent possible, provide a longitudinal analysis of the Veteran's left knee disability from 2000 forward.  

Such analysis must include a discussion of Dr. C.'s findings made in April 2001 and April 2002 regarding the presence of laxity in the Veteran's left knee.  The reviewer is requested to comment on whether Dr. C.'s findings, to specifically include the drawer sign which was over a centimeter greater on the left than on the right in April 2001 and at least 1/2 centimeter or more on the left side as compared to the right in April 2002, reflect slight, moderate, or severe lateral instability of the Veteran's left knee.  The reviewer must point to evidence in Dr. C.'s reports to support the opinion.


Lastly, the clinician should reconcile any inconsistencies between the VA examination reports and the private medical evidence of record, particularly as to the presence of lateral instability.  An explanation should be provided as to why there are inconsistencies.

If the VA clinician finds that he or she is unable to provide answers to the above questions, the reviewer should explain the inability to do so, identifying precisely what facts could not be determined. 

(If another examination is required to formulate answers to the above question, another examination should be scheduled in order for the questions set out above to be answered.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for tinnitus and to a rating greater than 10 percent for service-connected left knee subluxation or lateral instability.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


